Citation Nr: 0639627	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-29 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for eczema.

3.  Entitlement to service connection for keloid scars of the 
left leg.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to July 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

The veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in August 2006.  A transcript 
of the testimony offered at this hearing has been associated 
with the record.  


FINDINGS OF FACT

1.  The veteran's low back disability is the result of an 
altered gait resulting from his service-connected left ankle 
and left foot disabilities.

2.  The veteran incurred keloid scars and eczema in service.


CONCLUSIONS OF LAW

1.  A low back disability is the result of a service-
connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2006).

2.  Service connection for keloid scars of the left leg is 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).

3.  Service connection for eczema is established.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties under the VCAA, 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126, need not be 
addressed at this time.

Any error in the failure to provide notice involving the 
downstream elements of rating and effective date is harmless 
at this time, and can be corrected by the RO following the 
Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2006).  Additional disability resulting from the 
aggravation of a non-service-connected disability by a 
service-connected disability is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  The Board notes that 38 C.F.R. § 3.310 has 
been amended recently.  The intended effect of this amendment 
is to conform VA regulations to the Allen decision.  71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. § 
3.310(b)).  Because VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Low Back Disability

The veteran's service medical records are not of record 
because the veteran's original claims folder was misplaced.  
Nonetheless, the veteran does not contend that he incurred a 
low back disability in service.  Rather, the veteran is 
claiming that he incurred a low back disability secondary to 
his service connected right ankle and right foot 
disabilities.  Accordingly, the Board will only consider 
service connection on this basis.  

VA outpatient treatment records reveal that the veteran is 
currently diagnosed as having herniated nucleus pulposis of 
L4-L5 and degenerative disc disease involving the L4-L5 
level.  There is some conflicting medical evidence on whether 
this disability was caused by the veteran having to alter his 
gait because of his right ankle and right foot disabilities.

One VA examiner has maintained since October 2002 that the 
veteran's low back disability is related to the veteran's 
service-connected right ankle and right foot disabilities.  A 
treatment note dated in October 2002 reveals that this VA 
examiner felt strongly that the veteran's low back disability 
was caused by overuse and strain on his back from favoring 
his right ankle and foot.  An outpatient treatment note dated 
in January 2003 reiterates this statement.  At the August 
2006 Board hearing the veteran testified that this VA 
examiner had been his primary physician for approximately 5 
years.  

Several VA examiners have spoken against a relationship 
between the veteran's low back disability and his service-
connected right ankle and right foot disabilities.  A July 
2003 examination report contains a statement by the examiner 
that although it is possible that the veteran's back pain is 
worsened by his service-connected conditions, it would be 
impossible to state that the conditions had any role in 
causing his herniated disc.  In February 2005, a VA examiner 
stated that he could not resolve the issue without resorting 
to speculation.  The examiner did not address the question of 
aggravation of the veteran's low back disability by his right 
ankle and right foot disabilities.  

An August 2005 examination report addresses the issue of 
aggravation.  Based upon a review of the veteran's c-file and 
all available medical records, the examiner concluded that 
the veteran's low back disability was not secondary to his 
right ankle and right foot disabilities.  He also opined that 
he did not believe that there was any permanent aggravation 
of the veteran's low back disability caused by his right 
ankle and right foot disabilities and that it would be 
speculation to quantify any level of temporary aggravation.  

Service connection on a secondary basis for a low back 
disability is established.  As discussed above, there are 
contradictory medical opinions of record on the issue of 
causation of a currently diagnosed low back disability by the 
veteran's service-connected right ankle and right foot 
disabilities.  The Board has accorded these conflicting 
opinions equal weight, especially in light of the fact that 
the favorable opinion has been offered by an examiner very 
familiar with the history of the veteran's condition.  
Accordingly, the evidence is in equipoise that the veteran's 
low back disability is the result of his service-connected 
right ankle and right foot disabilities and the claim is 
granted.  


Keloids

The record indicates that the veteran is diagnosed as having 
keloids on his left outer leg.  As discussed above, there are 
no service medical records, but the veteran has stated that 
he never sought treatment for a leg injury or keloids while 
in service.  As indicated by several personal statements of 
record and the credible testimony offered at the August 2006 
Board hearing, the veteran claims that he incurred these 
keloids in-service when a partitioned wall fell on his left 
leg resulting in deep cuts and his present keloids.  

There are several personal statements of record regarding the 
veteran's keloids.  One statement has been offered by a 
soldier who purportedly served with the veteran from 1983 to 
1985.  This soldier recalled seeing several raised and 
wormlike scars on the veteran's leg and that the veteran had 
informed him that he received these scars as the result of an 
injury incurred in 1983 while in service.  At the August 2006 
Board hearing, the veteran's wife, who also served with the 
veteran, recalled a similar history. 

Service connection for keloid scars of the left leg is 
warranted.  Although the veteran did not seek treatment for 
his currently diagnosed keloid scars in service, the credible 
testimony offered at the August 2006 hearing in conjunction 
with the statements offered by his fellow soldiers, indicates 
that the veteran did incur an injury to his left leg in 
service that resulted in his present keloid scars.  
Accordingly, service connection for keloid scars of the left 
leg is established and the claim is granted.  

Eczema

The veteran is currently diagnosed as having eczema, which he 
has stated is fleeting in nature.  As mentioned, there are no 
service medical records, but the veteran states that he 
sought treatment for eczema during his period of service.

At the August 2006 hearing the veteran offered a history of 
eczema beginning in 1976 while in basic training.  He 
reported that the rash would erupt on his hands, arms, legs 
and neck.  The veteran's wife offered similar testimony and 
her personal statement echoes her statements to the effect 
that the veteran had a rash when they met in service.  

Service connection for eczema is established.  At the 
mentioned Board hearing the veteran offered credible 
testimony regarding the in-service incurrence and treatment 
of his presently diagnosed eczema.  Likewise, the veteran's 
wife and fellow soldier offered credible testimony that when 
she met the veteran in service that he had a rash on parts of 
his body.  Thus, the evidence establishes that the veteran 
incurred eczema in service.  


ORDER

Entitlement to service connection for a low back disability 
is granted. 

Entitlement to service connection for eczema is granted.

Entitlement to service connection for keloid scars of the 
left leg is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


